Miles, J.
This case comes here on appeal from the court of chancery. The bill was demurred to and the demurrer was sustained pro forma. Exceptions were taken by the plaintiff and allowed by the chancellor, and the case was taken to this Court on the plaintiffs’ appeal.
 The case failing to show that the appeal was from a final decree or order upon the merits of the cause, it follows that the case is not in this Court. It is only from final decrees and orders that an appeal is allowable. G. L. 1561. This is what this Court has frequently and recently held. Jones et al. v. Stearns, Admr. et al., 96 Vt. 138, 117 Atl. 663; Page v. Page’s Admr., 91 Vt. 188, 99 Atl. 780, and eases cited. Though the parties themselves do not raise the objection, the Court of its own motion will dismiss the appeal with costs.

Appeal dismissed with costs.